Citation Nr: 0110963	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1993 to November 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that denied service 
connection for bilateral carpal tunnel syndrome.  The veteran 
submitted a notice of disagreement in January 1999, and the 
RO issued a statement of the case in January 1999.  The 
veteran submitted a substantive appeal in April 1999.


FINDING OF FACT

Carpal tunnel syndrome is the result of injury in service.


CONCLUSION OF LAW

Carpal tunnel syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1993 to November 
1996.

Service documents show that the veteran was a member of the 
United States Navy, and that his last duty assignment was 
aboard the U.S.S. Simpson (FFG 56).  The veteran's DD Form 
214 indicates that his primary specialties were that of 
infantry, gun crews, and seamanship specialists.

Service medical records at the time of the veteran's entrance 
examination in April 1993 show normal upper extremities.  In 
December 1993, the veteran sustained a laceration over the 
flexor aspect of his right wrist from a piece of metal while 
cleaning under a drink machine.  Records show that there was 
full range of motion of all fingers at that time.  Records 
also show that the veteran had right and left hand pain in 
February 1994 after punching a steel wall.

Service medical records contain no complaints or findings of 
carpal tunnel syndrome.

The veteran underwent a VA examination in November 1997.  He 
reported that he was presently working doing house-framing, 
and that he had been house-framing for approximately one and 
one-half months.  He reported doing apartment maintenance 
before that, and before that, that did "severance check."  
Nerve conduction studies were ordered.  An addendum to the 
November 1997 examination report shows a conclusion of early 
mild carpal tunnel syndrome.

Records show that the veteran was diagnosed with early mild 
carpal tunnel syndrome in January 1998.  At that time there 
was no evidence of peripheral neuropathy.  The VA examiner 
recommended that the veteran wear neutral wrist splints at 
night, that he avoid repetitive activities (computer), and 
that he stretch and put ice on his wrist and take medication.

Records show that, in July 1998, the veteran reported that 
his job as a house-framer required repetitive activities and 
movements, and that he could not wear the wrist splints.  The 
veteran reported that he still had pain and numbness which 
woke him at night, and that he also dropped objects.  The 
veteran reported doing a great deal of repetitive movements 
in his job in service, and that his wrist symptoms started 
approximately six months after discharge from service.

VA outpatient records in August 1998 show that the veteran 
complained that his wrists were painful, and that he had 
stayed off work for two days but his wrists did not improve.  
The veteran was diagnosed with mild carpal tunnel syndrome 
(borderline moderate), and he underwent a steroid injection.

VA outpatient records in February 1999 indicate that the 
veteran was not wearing wrist splints at night or on the job 
as a construction framer, which required lots of hammering.  
The veteran indicated that the splints slowed him down on the 
job.  The veteran was advised to wear the wrist splints at 
night while sleeping and to take medication for pain.

VA outpatient records in March 1999 show that the veteran 
complained of pain and discomfort in his right wrist with 
continued activity.  A prosthetics request was submitted for 
delivery of bilateral wrist-working splints to the veteran's 
home.  The physician also requested a shock absorber glove, 
which would allow active range of motion of the veteran's 
right wrist for hammering tasks.  The veteran was instructed 
in wrist precautions for repetitive motion diseases, work 
simplification methods for bilateral upper extremity 
activities, and splint precautions for wearing splints.

VA outpatient records in March 1999 show that the veteran 
reported being discharged from service in November 1996, and 
that he developed numbness and tingling in his wrists 
approximately six months thereafter.  The veteran reported 
that during his three years in the Navy, his job as a 
boatswain involved chipping paint, moving lines, and caring 
for the hull of the ship.  The veteran reported using a 
pneumatic gun and hammers about 8 hours a day, twice a week.  
The VA examiner noted that this was significant repetitive, 
trauma-type work.  It was the VA examiner's opinion that it 
was very possible that the veteran had developed mild carpal 
tunnel syndrome while in the service that became symptomatic 
after discharge.

B.  Legal Analysis

The veteran contends that his carpal tunnel syndrome resulted 
from the repetitive use of his hands in service.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no defects of the upper extremities, and the 
Board presumes the veteran to have been in sound condition in 
1993.  Parker v. Derwinski, 1 Vet. App. 522 (1991).

Post-service medical records show evidence of carpal tunnel 
syndrome within one year of the veteran's discharge from 
service in November 1997, a continuity of treatment for 
carpal tunnel syndrome in 1998 and 1999, and present evidence 
of carpal tunnel syndrome.

Reports of nerve conduction studies in December 1997 show 
evidence of carpal tunnel syndrome.  The VA examiner in 1999 
noted that the veteran had worked as a boatswain in service 
from 1993 to 1996, and that his job involved heavy repetitive 
use of his hands.  The VA examiner also noted that it was 
very possible that the veteran had developed mild carpal 
tunnel syndrome while in the service.  The Board finds that 
the combination the VA examiner's statements, service 
personnel records that mention the veteran's seamanship 
specialties, and records of ongoing VA treatment are 
sufficient to show injury in service, current diagnosis, and 
linkage.

The determination of service incurrence must, in this case, 
be based on the entire record.  The evidence reflects that 
the veteran's primary specialties in service for three years 
consisted of significant repetitive, trauma-type work.  Post-
service medical records reflect that nerve conduction studies 
were ordered at a time when the veteran had worked as a 
house-framer for only one and one-half months.  The medical 
evidence also reflects a likely possibility that the veteran 
developed carpal tunnel syndrome in service.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's carpal tunnel syndrome is the result of injury in 
service.  Under the circumstances, the veteran prevails as to 
his claim for service connection for bilateral carpal tunnel 
syndrome with application of the benefit of the doubt in his 
favor.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

